                                                                           Case 2:19-ap-01077-ER               Doc 24 Filed 06/05/19 Entered 06/05/19 15:40:57            Desc
                                                                                                                Main Document     Page 1 of 2


                                                                       1      JEREMY V. RICHARDS (CA SBN 102300)
                                                                              GAIL S. GREENWOOD (CA SBN 169939)
                                                                       2      PACHULSKI STANG ZIEHL & JONES LLP
                                                                              10100 Santa Monica Blvd., 13th Floor                               FILED & ENTERED
                                                                       3      Los Angeles, CA 90067
                                                                              Telephone: 310/277-6910
                                                                       4      Facsimile: 310/201-0760                                                 JUN 05 2019
                                                                              E-mail: jrichards@pszjlaw.com
                                                                       5               ggreenwood@pszjlaw.com
                                                                                                                                                 CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                 Central District of California
                                                                       6      Attorneys for Bradley D. Sharp, Plan Administrator under           BY gonzalez DEPUTY CLERK
                                                                              the Confirmed First Amended Chapter 11 Plan of
                                                                       7      Liquidation Dated January 31, 2018 for Liberty Asset
                                                                              Management Corporation
                                                                       8
                                                                                                               UNITED STATES BANKRUPTCY COURT
                                                                       9
                                                                                                                CENTRAL DISTRICT OF CALIFORNIA
                                                                      10
                                                                                                                        LOS ANGELES DIVISION
                                                                      11
                                                                             In re:                                                 Case No.: 2:16-bk-13575-ER
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                             LIBERTY ASSET MANAGEMENT                               Chapter 11
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13     CORPORATION, a California corporation,
                                            ATTOR NE YS A T L AW




                                                                                                                                    Adv. No.: 2:19-ap-01077-ER
                                                                      14                                  Debtor.
                                                                                                                                    JUDGMENT DECLARING ALLEGED
                                                                      15                                                            LIEN INVALID

                                                                      16     BRADLEY D. SHARP, PLAN
                                                                             ADMINISTRATOR UNDER THE
                                                                      17     CONFIRMED FIRST AMENDED CHAPTER
                                                                             11 PLAN OF LIQUIDATION DATED
                                                                      18     JANUARY 31, 2018 FOR LIBERTY ASSET
                                                                             MANAGEMENT CORPORATION,
                                                                      19
                                                                                                          Plaintiff,
                                                                      20
                                                                                           vs.
                                                                      21
                                                                             MERLE D. WRIGHT, an individual, PATRICIA
                                                                      22     S. WRIGHT, an individual and successor to
                                                                             Darrell A. Wright, and BRADFORD W.
                                                                      23     WRIGHT, an individual and executor on behalf
                                                                             of Jeanne W. Carlson,
                                                                      24

                                                                      25                                  Defendants.

                                                                      26
                                                                      27              Bradley D. Sharp, Plan Administrator (the “Plan Administrator”) under the confirmed First

                                                                      28     Amended Chapter 11 Plan of Liquidation dated January 31, 2018 for Liberty Asset Management

                                                                             DOCS_SF:101232.1 52593/003
                                                                           Case 2:19-ap-01077-ER          Doc 24 Filed 06/05/19 Entered 06/05/19 15:40:57              Desc
                                                                                                           Main Document     Page 2 of 2


                                                                       1     Corporation, filed a Motion for Default Judgment Under LBR 7055-1, including a memorandum of

                                                                       2     points and authorities, and supporting declaration and exhibits (“Motion”) [Docket No. 19], which

                                                                       3     was set for hearing on June 4, 2019 at 10:00 a.m. Having reviewed the Motion, the Complaint, the

                                                                       4     pleadings on file, no opposition having been filed, and for the reasons set forth in the Court’s Ruling

                                                                       5     [Docket No. 23],

                                                                       6              IT IS HEREBY ADJUDGED:

                                                                       7              1.       The Motion is GRANTED.

                                                                       8              2.       Judgment is entered against the above-named defendants, declaring the Alleged Lien

                                                                       9     recorded against vacant land in the City of Duarte, County of Los Angeles, APN 8602-018-005 on or

                                                                      10     about January 27, 1967 to secure payment of $15,300 to be invalid and of no force and effect.

                                                                      11
                                                                                                                              ####
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20
                                                                      21

                                                                      22

                                                                      23

                                                                      24       Date: June 5, 2019

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                             DOCS_SF:101232.1 52593/003
